ORDER

PER CURIAM.
The petition for allowance of appeal is granted and the order of the Commonwealth Court is reversed and the 90 day suspension of operating privileges issued by the Department of Transportation is reinstated. Commonwealth v. Duffey, — Pa. -, 639 A.2d 1174 (1994).
FLAHERTY, J., dissents.
*1167MONTEMURO, J.,
is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1,filed October 28, 1993.